Opinion issued February 3, 2005













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00781-CR
____________

JULIAN ROGER TORRES, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 212th District Court
Galveston County, Texas
Trial Court Cause No. 01CR0347



 
MEMORANDUM  OPINION
               Appellant, Julian Roger Torres, pleaded guilty to aggravated sexual assault. 
In accordance with a plea bargain agreement, the trial court deferred adjudication of
guilt and placed appellant on community supervision for 10 years.  The State
subsequently filed a motion to adjudicate guilt.  Appellant agreed to the State’s plea
offer of 25 years’ confinement and pleaded true to some allegations in the State’s
motion and not true to others.  The trial court found all the allegations in the State’s
motion to be true, found appellant guilty of aggravated sexual assault, and sentenced
appellant to confinement for 25 years.  We affirm.
               Appellant’s court-appointed counsel filed a motion to withdraw as counsel
and a brief concluding that this appeal is without merit.  Counsel’s brief meets the
requirements of Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967),
by presenting a professional evaluation of the record that demonstrates the lack of
arguable grounds of error.  See High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App.
1978); Moore v. State, 845 S.W.2d 352, 353 (Tex. App.—Houston [1st Dist.] 1992,
pet. ref’d).
               Counsel represents that he served a copy of the brief on appellant.  Counsel
also advised appellant of his right to examine the appellate record and file a pro se
brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than
30 days have passed, and appellant has not filed a pro se brief.  We have carefully
reviewed the record and counsel’s brief.  We find no reversible error in the record,
and agree that the appeal is without merit.
               We therefore affirm the judgment of the trial court.
               We grant counsel’s motion to withdraw.
 See Stephens v. State, 35 S.W.3d
770, 771 (Tex. App.—Houston [1st Dist.] 2000, no pet.).
PER CURIAM
Panel consists of Justices Taft, Keyes, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).